Exhibit 10.1

EXECUTION VERSION

FORBEARANCE AGREEMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT

This FORBEARANCE AGREEMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into as of December 18, 2009, by and among Medical
Staffing Network, Inc., a Delaware corporation (“Borrower”), Medical Staffing
Holdings, LLC, a Delaware limited liability company (“MSH”), Medical Staffing
Network Holdings, Inc., a Delaware corporation (together with MSH, “Holdings”),
each subsidiary of Borrower party hereto (collectively with Holdings, the
“Guarantors” and, together with Holdings and Borrower, the “Loan Parties”), the
financial institutions party hereto, as Lenders under the Credit Agreement (as
hereinafter defined) (collectively, the “Lenders”), and General Electric Capital
Corporation, individually as a Lender (“GECC”) and as administrative agent for
the Lenders (in such capacity, “Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement (as hereinafter defined).

RECITALS

A. Borrower, Holdings, Agent, Lenders and the other parties party thereto are
parties to that certain Amended and Restated Credit Agreement, dated as of
March 12, 2009 (as has been or may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, Lenders agreed, subject to the terms and conditions
set forth in the Credit Agreement, to make certain loans and other financial
accommodations to Borrower.

B. As of the date hereof, the Events of Default identified as “Current Defaults”
on Exhibit A hereto have occurred and are continuing (collectively, the “Current
Defaults”) and the Events of Default identified as “Anticipated Defaults” on
Exhibit A hereto are expected to occur prior to the expiration of the
Forbearance Period (as hereinafter defined) (collectively, the “Anticipated
Defaults,” and together with the Current Defaults, the “Specified Defaults”).

C. Borrower has requested that during the Forbearance Period (as hereinafter
defined), Agent and Lenders (sometimes referred to herein individually as a
“Lender Party,” and collectively as the “Lender Parties”) agree to forbear from
exercising certain of their default-related rights and remedies against Borrower
and the other Loan Parties with respect to the Specified Defaults,
notwithstanding the existence of the Specified Defaults and subject to the terms
and conditions set forth herein.

D. Subject to the terms and conditions set forth herein, the Lender Parties have
agreed to forbear from exercising certain of their default-related rights and
remedies against Borrower and the other Loan Parties with respect to the
Specified Defaults.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Confirmation by Borrower of Obligations and Specified Defaults.
Borrower and each other Loan Party acknowledges and agrees that as of
December 18, 2009, the aggregate principal balance of the outstanding
Obligations under the Credit Agreement is at least $87,433,047, and that the
respective principal balances of the various Loans as of such date were not less
than the following:

 

Term Loans (including

  

Term PIK Loans)

   $ 80,483,047       

Revolving Loans (excluding L/C

  

Obligations; but including

  

Revolving PIK Loans)

   $ 0       

L/C Obligations

   $ 6,950,000       

The foregoing amounts do not include interest, fees, expenses and other amounts
which are chargeable or otherwise reimbursable under the Credit Agreement and
the other Loan Documents. All of the Obligations, including those set forth
above, are currently payable, and none of Borrower and the other Loan Parties
have any rights of offset, defenses, claims or counterclaims with respect to any
of the Obligations.

(a) Borrower and each other Loan Party acknowledges and agrees that (i) each of
the Specified Defaults constitutes a material Event of Default that has occurred
and is continuing as of the date hereof, (ii) none of the Current Defaults has
been cured as of the date hereof and none of the Anticipated Defaults will be
cured during the Forbearance Period, and (iii) except for the Specified
Defaults, no other Events of Default have occurred and are continuing as of the
date hereof, or are expected to occur during the Forbearance Period, as the case
may be. Prior to the effectiveness of this Agreement, each of the Current
Defaults (and each Anticipated Default upon its occurrence): (i) relieves the
Lender Parties from any obligation to extend any Loan or provide other financial
accommodations under the Credit Agreement or other Loan Documents (including
consenting to Borrower’s use of cash collateral), and (ii) permits the Lender
Parties to, among other things, (A) suspend or terminate any commitment to
provide Loans or make other extensions of credit under any or all of the Credit
Agreement and the other Loan Documents, (B) accelerate all or any portion of the
Obligations, (C) charge the Default Interest rate set forth in Section 2.9(c) of
the Credit Agreement with respect to any and all of the Obligations and
terminate Borrower’s ability to obtain or maintain Eurodollar Rate Loans,
(D) commence any legal or other action to collect any or all of the Obligations
from Borrower, any other Loan Party and/or any Collateral or any other property
as to which any other Person granted any or all of the Lender Parties a security
interest therein as security for the Obligations or any guaranty thereof
(collectively, the “Other Collateral”), (E) foreclose or otherwise realize on
any or all of the Collateral and Other Collateral, and/or appropriate, set-off
and apply to the payment of any or all of the Obligations, any or all of the
Collateral and Other Collateral, and/or (F) take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of
the Credit Agreement, the other Loan Documents or applicable law.

SECTION 2. Forbearance; Forbearance Default Rights and Remedies.

(a) Effective as of the Forbearance Effective Date, each of the Lender Parties
agrees that until the expiration or termination of the Forbearance Period (as
hereinafter defined), it will temporarily forbear from exercising its
default-related rights and remedies against Borrower or any other Loan Party
solely with respect to the Specified Defaults; provided, however, (i) the
Obligations shall

 

2



--------------------------------------------------------------------------------

bear interest at the above referenced Default Interest rate, with the additional
amounts payable as a result of the occurrence and continuance of the Specified
Defaults being, at the option of Borrower, payable-in-kind, (ii) other than
Revolving Loans, which shall be made only with the Agent’s prior consent (in its
sole discretion), the Lender Parties shall have no obligation to make any
further Loans or other extensions of credit to Borrower or any other Loan Party,
(iii) other than continuing as Eurodollar Rate Loans any Eurodollar Rate Loans
outstanding on the date hereof that already have an Interest Period that
terminates on or after February 1, 2010, Borrower shall not be entitled to make
any request for Eurodollar Rate Loans or elect to have any Loans converted into
or be continued as Eurodollar Rate Loans, in each case to the extent that the
Interest Period applicable to such Eurodollar Rate Loans would terminate on or
after February 1, 2010, (iv) Borrower and each other Loan Party shall comply
with all limitations, restrictions or prohibitions that would otherwise be
effective or applicable under the Credit Agreement or any of the other Loan
Documents during the continuance of any Event of Default, including, without
limitation, any limitations, restrictions or prohibitions against payments by
(w) Borrower or any other Loan Party, (x) any Affiliate of Borrower or any other
Loan Party, (y) any direct or indirect owner of an equity interest in the
Borrower, any other Loan Party or any Affiliate of any of the foregoing,
(v) nothing herein shall restrict, impair or otherwise affect any Lender Party’s
rights and remedies under any agreements (including, without limitation, the
Intercreditor Agreement) containing subordination provisions in favor of any or
all of the Lender Parties (including, without limitation, any rights or remedies
available to the Lender Parties as a result of the occurrence or continuation of
any Specified Default) or amend or modify any provision thereof, and
(vi) nothing herein shall restrict, impair or otherwise affect Agent’s right
(A) to file, record, publish or deliver a notice of default or document of
similar effect under any state foreclosure law or (B) to deliver a reservation
of rights letter to Borrower and/or any of its Affiliates. As used herein, the
term “Forbearance Period” shall mean the period beginning on the date on which a
Specified Default continuing on the date hereof shall have first occurred (the
“Forbearance Effective Date”) and ending on the earlier to occur of (the
occurrence of clause (i) or (ii), a “Termination Event”): (i) the occurrence of
any Forbearance Default (as hereinafter defined) and (ii) February 1, 2010. As
used herein, the term “Forbearance Default” shall mean (A) the occurrence of any
Event of Default other than the Specified Defaults, (B) the failure of Borrower
or any other Loan Party to timely comply with any term, condition, or covenant
set forth in this Agreement, (C) the failure of any representation or warranty
made by Borrower or any other Loan Party under or in connection with this
Agreement to be true and complete as of the date when made or any other breach
of any such representation or warranty, (D) any occurrence, event or change in
facts or circumstances occurring on or after the Forbearance Effective Date that
would have a Material Adverse Effect on Borrower or any other Loan Party, or
their financial condition, business, prospects or assets or (E) the occurrence
of any “Event of Default” under and as defined in the Second Lien Credit
Agreement or the Second Lien Loan Documents. Any Forbearance Default shall
constitute an immediate Event of Default under the Credit Agreement and other
Loan Documents.

(b) Upon the occurrence of a Termination Event, the agreement of the Lender
Parties hereunder to forbear from exercising their respective default-related
rights and remedies shall immediately terminate without the requirement of any
demand, presentment, protest, or notice of any kind, all of which Borrower and
the other Loan Parties each waives. Borrower and the other Loan Parties each
agrees that any or all of the Lender Parties may at any time thereafter proceed
to exercise any and all of their respective rights and remedies under any or all
of the Credit Agreement, any other Loan Document and/or applicable law,
including, without

 

3



--------------------------------------------------------------------------------

limitation, their respective rights and remedies with respect to the Specified
Defaults. Without limiting the generality of the foregoing, upon the occurrence
of a Termination Event, the Lender Parties may, in their sole discretion and
without the requirement of any demand, presentment, protest, or notice of any
kind, (i) suspend or terminate any commitment to provide Loans or other
extensions of credit under any or all of the Credit Agreement and other Loan
Documents, (ii) continue to charge interest on any or all of the Obligations at
the Default Interest rate, (iii) commence any legal or other action to collect
any or all of the Obligations from Borrower, any other Loan Party, any
Collateral and/or Other Collateral, (iv) foreclose or otherwise realize on any
or all of the Collateral and Other Collateral, and/or appropriate, setoff or
apply to the payment of any or all of the Obligations, any or all of the
Collateral and Other Collateral, and (v) take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of
the Credit Agreement, any other Loan Documents and/or applicable law, all of
which rights and remedies are fully reserved by the Lender Parties.

(c) Any agreement by the Lender Parties to extend the Forbearance Period, if
any, must be set forth in writing and signed by a duly authorized signatory of
each of Agent and the Required Lenders. Borrower and the other Loan Parties each
acknowledges that the Lender Parties have not made any assurances concerning any
possibility of an extension of the Forbearance Period.

(d) Borrower and the other Loan Parties each acknowledges and agrees that any
Loan or other financial accommodation which any Lender Party makes on or after
the Agreement Effective Date has been made by such party in reliance upon, and
is consideration for, among other things, the general releases and indemnities
contained in Section 4 hereof and the other covenants, agreements,
representations and warranties of Borrower and the other Loan Parties hereunder.

SECTION 3. Supplemental Terms, Conditions and Covenants During the Forbearance
Period

The parties hereto hereby agree to comply with the following terms, conditions
and covenants during the Forbearance Period, in each case notwithstanding any
provision to the contrary set forth in this Agreement, the Credit Agreement or
any other Loan Document:

(a) Agent will (i) engage a professional consulting firm satisfactory to Agent
and Lenders (it being acknowledged and agreed by Agent and each undersigned
Lender that, without limitation, the consulting firm set forth on Exhibit B
hereto is satisfactory to such party), to advise and assist Agent, Agent’s
counsel, and Lenders with their on-going assessment of Borrower’s financial
performance and its ability to repay the Obligations and (ii) advise Borrower on
the general scope of the mandate given to such consulting firm. Agent and
Lenders may elect to maintain the confidentiality of any conclusions reached or
reports prepared by such consultant and may also provide that the consultant’s
conclusions shall be covered by the attorney work-product privilege. Borrower
acknowledges and agrees that (A) it is obligated under Section 11.4 of the
Credit Agreement to reimburse Agent for any and all reasonable fees and expenses
of such consultant and (B) it shall promptly reimburse Agent for such amounts in
accordance with such provisions.

 

4



--------------------------------------------------------------------------------

(b) On or prior to December 18, 2009, Borrower shall prepare and deliver to
Agent (for subsequent distribution to the other Lender Parties at Agent’s
election) a thirteen-week operating budget (the “Budget”) in the form of Exhibit
C hereto. In addition to any and all reporting requirements set forth in the
Credit Agreement, on a weekly basis during the Forbearance Period, Borrower
shall provide Agent a report in the form of Exhibit D hereto and containing such
other financial and operational data as may be reasonably requested by Agent.

(c) Each of Borrower and the other Loan Parties shall, and shall cause its
officers, directors, employees and advisors to, cooperate fully with Agent in
furnishing information as and when reasonably requested by Agent or any other
Lender Party regarding the Collateral, Other Collateral or Borrower’s or any
other Loan Party’s financial affairs, finances, financial condition, business
and operations. Borrower and each other Loan Party authorizes Agent to meet
and/or have discussions with any of their officers, directors, employees and
advisors from time to time as reasonably requested by Agent to discuss any
matters regarding the Collateral, Other Collateral or Borrower’s or any other
Loan Party’s financial affairs, finances, financial condition, business and
operations, and shall direct and authorize all such persons and entities to
fully disclose to Agent all information reasonably requested by Agent regarding
the foregoing. Borrower and the other Loan Parties each waives and releases any
such officer, director, employee and advisor from the operation and provisions
of any confidentiality agreement with Borrower or other Loan Party, as the case
may be, such that such person or entity is not prohibited from providing any of
the foregoing information to Agent or any other Lender Party. Without limiting
any of the rights accruing to Agent and the Lender Parties under this clause
(c), each of Agent and each undersigned Lender Party hereby agrees, solely to
assist Borrower in managing the logistical processes related to arranging the
cooperation, meetings and discussions contemplated hereby, to make any requests
for information, meetings and discussions initially through Robert Adamson,
Kevin Little or Jeff Yesner; provided that, to the extent that (i) such
information has not been provided or such meetings or discussions have not been
scheduled, in each case within three Business Days of any such request or
(ii) such meetings or discussions have not occurred within seven Business Days
of any such request, Agent may make any and all such requests in any manner that
it deems advisable, in its sole discretion.

(d) Borrower shall not permit the aggregate amount of unrestricted cash and Cash
Equivalents held by Borrower and the other Loan Parties to be, at any time, less
than $900,000.

SECTION 4. General Release; Covenant Not to Sue.

(a) In consideration of, among other things, Agent’s and the undersigned
Lenders’ execution and delivery of this Agreement, each of Borrower and the
other Loan Parties, on behalf of itself and its agents, representatives,
officers, directors, advisors, employees, subsidiaries, affiliates, successors
and assigns (collectively, “Releasors”), hereby forever agrees and covenants not
to sue or prosecute against any Releasee (as hereinafter defined) and hereby
forever waives, releases and discharges, to the fullest extent permitted by law,
each Releasee (as hereinafter defined) from any and all claims (including,
without limitation, crossclaims, counterclaims, rights of set-off and
recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever
(collectively, the “Claims”), that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at

 

5



--------------------------------------------------------------------------------

law or in equity, against any or all of the Lender Parties, in any capacity, and
their respective affiliates, subsidiaries, shareholders and “controlling
persons” (within the meaning of the federal securities laws), and their
respective successors and assigns and each and all of the officers, directors,
employees, agents, attorneys and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the Agreement Effective Date, that relate
to, arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith or (ii) any aspect of the dealings or relationships between
or among Borrower and the other Loan Parties, on the one hand, and any or all of
the Lender Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof. The receipt
by Borrower or any other Loan Party of any Loans or other financial
accommodations made by any Lender Party after the date hereof shall constitute a
ratification, adoption, and confirmation by such party of the foregoing release
of all Claims against the Releasees which are based in whole or in part on
facts, whether or not now known or unknown, existing on or prior to the date of
receipt of any such Loans or other financial accommodations. In entering into
this Agreement, Borrower and each other Loan Party consulted with, and has been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section
shall survive the termination of this Agreement, the Credit Agreement, the other
Loan Documents and payment in full of the Obligations.

(b) Each of Borrower and other Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower or any other Loan Party pursuant to Section 4(a) hereof.
If Borrower, any other Loan Party or any of its successors, assigns or other
legal representatives violates the foregoing covenant, Borrower and other Loan
Parties, each for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.

SECTION 5. Representations, Warranties And Covenants Of Borrower and Other Loan
Parties. To induce Agent and the undersigned Lenders to execute and deliver this
Agreement, each of Borrower and each other Loan Party represents, warrants and
covenants that:

(a) The execution, delivery and performance by each of Borrower and the other
Loan Parties of this Agreement and all documents and instruments delivered in
connection herewith and the Credit Agreement and all other Loan Documents have
been duly authorized by such Loan Parties’ respective Boards of Directors, and
this Agreement and all documents and instruments delivered in connection
herewith and the Credit Agreement and all other Loan Documents are legal, valid
and binding obligations of such Loan Parties enforceable against such parties in
accordance with their respective terms, except as the enforcement thereof may be
subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

 

6



--------------------------------------------------------------------------------

(b) Except with respect to the Specified Defaults, each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents is
true and correct on and as of the date hereof as if made on the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof;

(c) Neither the execution, delivery and performance of this Agreement and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of Borrower’s or any other
Loan Party’s corporate charter, bylaws, operating agreement, or other governing
documents, (ii) any law or regulation, or any order or decree of any court or
government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Borrower or any other Loan Party
is a party or by which Borrower or any other Loan Party or any of their
respective property is bound;

(d) As of the date hereof, except for the Specified Defaults, no Event of
Default has occurred or is continuing under this Agreement, the Credit Agreement
or any other Loan Document.

(e) The Lender Parties’ security interests in the Collateral and Other
Collateral continue to be valid, binding, and enforceable first-priority
security interests which secure the Obligations (subject only to the Permitted
Liens) and, to Borrower’s knowledge, no tax or judgment liens are currently of
record against Borrower or any other Loan Party;

(f) Except with respect to the Specified Defaults, any misrepresentation of
Borrower or any other Loan Party, or any failure of any such party to comply
with the covenants, conditions and agreements contained in this Agreement, the
Credit Agreement, any other Loan Document or in any other agreement, document or
instrument at any time executed and/or delivered by Borrower or any other Loan
Party with, to or in favor of any Lender Party shall constitute an immediate
Event of Default hereunder, under the Credit Agreement and the other Loan
Documents.

(g) The recitals to this Agreement are true and correct.

SECTION 6. Ratification of Liability. Each of Borrower and each Guarantor, as
debtors, grantors, pledgors, guarantors, assignors, or in other similar
capacities in which such parties grant liens or security interests in their
properties or otherwise act as accommodation parties or guarantors, as the case
may be, under the Loan Documents, hereby ratifies and reaffirms all of its
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which such party is a party, and
each such party hereby ratifies and reaffirms its grant of liens on or security
interests in its properties pursuant to such Loan Documents to which it is a
party as security for the Obligations under or with respect to the Credit

 

7



--------------------------------------------------------------------------------

Agreement, and confirms and agrees that such liens and security interests
hereafter secure all of the Obligations, including, without limitation, all
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the Credit Agreement or any other Loan Document.
Borrower and each Guarantor further agrees and reaffirms that the Loan Documents
to which it is a party now apply to all Obligations as defined in the Credit
Agreement (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Agreement, the Credit
Agreement or any other Loan Document). Each such party (i) further acknowledges
receipt of a copy of this Agreement and all other agreements, documents, and
instruments executed and/or delivered in connection herewith, (ii) consents to
the terms and conditions of same, and (iii) agrees and acknowledges that each of
the Loan Documents remains in full force and effect and is hereby ratified and
confirmed. Except as expressly provided herein, the execution of this Agreement
shall not operate as a waiver of any right, power or remedy of any Lender Party,
nor constitute a waiver of any provision of any of the Loan Documents nor
constitute a novation of any of the Obligations under the Credit Agreement or
other Loan Documents.

SECTION 7. Reference To And Effect Upon The Credit Agreement.

(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents, and all rights of the Lender Parties and all of the Obligations,
shall remain in full force and effect. Each of Borrower and the other Loan
Parties hereby confirms that the Credit Agreement and the other Loan Documents
are in full force and effect and that neither Borrower nor any other Loan Party
has any right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Credit Agreement or any
other Loan Document.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly (i) create any
obligation to make any further Loans or to continue to defer any enforcement
action after the occurrence of any Default or Event of Default (including,
without limitation, any Forbearance Default), (ii) constitute a consent or
waiver of any past, present or future violations of any provisions of the Credit
Agreement or any other Loan Documents, (iii) amend, modify or operate as a
waiver of any provision of the Credit Agreement or any other Loan Documents or
any right, power or remedy of any Lender Party, (iv) constitute a consent to any
merger or other transaction or to any sale, restructuring or refinancing
transaction, (v) constitute a course of dealing or other basis for altering any
Obligations or any other contract or instrument. Except as expressly set forth
herein, each Lender Party reserves all of its rights, powers, and remedies under
the Credit Agreement, the other Loan Documents and applicable law. All of the
provisions of the Credit Agreement and the other Loan Documents, including,
without limitation, the time of the essence provisions, are hereby reiterated,
and if ever waived, are hereby reinstated.

(c) From and after the Agreement Effective Date, (i) the term “Agreement” in the
Credit Agreement, and all references to the Credit Agreement in any Loan
Document shall mean the Credit Agreement, and (ii) the term “Loan Documents” in
the Credit Agreement and the other Loan Documents shall include, without
limitation, this Agreement and any agreements, instruments and other documents
executed and/or delivered in connection herewith.

 

8



--------------------------------------------------------------------------------

(d) This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.

SECTION 8. Construction This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Agreement or such other agreements and
documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Agreement and all other agreements and documents executed in connection
therewith, and that such party knows the contents thereof and signs the same
freely and voluntarily. The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature. Any party
delivering by facsimile or other electronic transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Agreement.

SECTION 10. Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction. If feasible, any such offending provision
shall be deemed modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable.

SECTION 11. Further Assurances. Borrower and each other Loan Party agrees to,
and to cause any other Loan Party to, take all further actions and execute all
further documents as Agent may from time to time reasonably request to carry out
the transactions contemplated by this Agreement and all other agreements
executed and delivered in connection herewith.

SECTION 12. Section Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute part of this
Agreement for any other purpose.

SECTION 13. Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Credit
Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 14. Effectiveness. This Agreement shall become effective at the time
(the “Agreement Effective Date”) that all of the following conditions precedent
have been met (or waived) as determined by Agent in its sole discretion:

(a) Agreement. Agent shall have received duly executed signature pages for this
Agreement signed by Agent, Documentation Agent, the undersigned Lenders,
Borrower and other Loan Parties.

(b) Representations and Warranties. The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default, Event of
Default or event which with notice, the passage of time or both would constitute
a Forbearance Default and/or an Event of Default, other than the Specified
Defaults, shall exist on the date hereof.

(c) Other Corporate Proceedings. All corporate proceedings taken in connection
with the transactions contemplated by this Agreement and all documents,
instruments, and other legal matters incident thereto shall be satisfactory to
Agent.

(d) Fees. Agent shall have received all fees and other amounts due and payable
on or prior to the Agreement Effective Date, including, without limitation, in
immediately available funds, for the account of each undersigned Lender, a
non-refundable cash fee in an amount equal to 0.125% of the aggregate amount of
the sum of each such Lender’s (i) outstanding Revolving Commitment plus
(ii) outstanding Term Loans (including Term PIK Loans), in each case as
calculated on the Agreement Effective Date.

SECTION 15. Assignments; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Borrower, the other Loan Parties, the
Lender Parties and their respective successors and assigns; provided, that
neither Borrower nor any other Loan Party shall be entitled to delegate any of
its duties hereunder and shall not assign any of its rights or remedies set
forth in this Agreement without the prior written consent of Agent in its sole
discretion. No Person other than the parties hereto, and in the case of
Section 4 hereof, the Releasees, shall have any rights hereunder or be entitled
to rely on this Agreement and all third-party beneficiary rights (other than the
rights of the Releasees under Section 4 hereof) are hereby expressly disclaimed.

 

10



--------------------------------------------------------------------------------

SECTION 16. Final Agreement. This Agreement, the Credit Agreement, the other
Loan Documents, and the other written agreements, instruments, and documents
entered into in connection therewith (collectively, the “Borrower/Lender
Documents”) set forth in full the terms of agreement between the parties hereto
and thereto and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties, superseding all other
discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto. No term of the
Borrower/Lender Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought. Any waiver of
any condition in, or breach of, any of the foregoing in a particular instance
shall not operate as a waiver of other or subsequent conditions or breaches of
the same or a different kind. Agent’s or any Lender’s exercise or failure to
exercise any rights or remedies under any of the foregoing in a particular
instance shall not operate as a waiver of its right to exercise the same or
different rights and remedies in any other instances. There are no oral
agreements among the parties hereto.

[Signature pages to follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Forbearance Agreement to Amended and Restated Credit
Agreement has been executed by the parties hereto as of the date first written
above.

 

MEDICAL STAFFING NETWORK, INC.,

as Borrower

   

MEDICAL STAFFING HOLDINGS, LLC,

as Loan Party

By: Medical Staffing Network Holdings, Inc.,

its sole member

By:  

/s/ Kevin Little

    By:  

/s/ Kevin Little

Name:  

Kevin Little

    Name:  

Kevin Little

Its:  

President and CFO

    Its:  

President and CFO

MEDICAL STAFFING NETWORK

HOLDINGS, INC.,

as Loan Party

   

MEDICAL STAFFING NETWORK OF ILLINOIS, LLC,

as Loan Party

By:  

/s/ Kevin Little

    By:  

/s/ Kevin Little

Name:  

Kevin Little

    Name:  

Kevin Little

Its:  

President and CFO

    Its:  

Manager

 

MSN – ILLINOIS HOLDINGS, INC.,

as Loan Party

   

MEDICAL STAFFING NETWORK ASSETS, LLC,

as Loan Party

By:  

/s/ Kevin Little

    By:  

/s/ Kevin Little

Name:  

Kevin Little

    Name:  

Kevin Little

Its:  

Treasurer

    Its:  

Manager

 

INTELISTAF HOLDINGS, INC.,

as Loan Party

   

INTELISTAF GROUP, INC.,

as Loan Party

By:  

/s/ Kevin Little

    By:  

/s/ Kevin Little

Name:  

Kevin Little

    Name:  

Kevin Little

Its:  

Treasurer

    Its:  

President

INTELISTAF HEALTHCARE, INC.,

as Loan Party

   

INTELISTAF PARTNERS NO. 1, LLC,

as Loan Party

By:  

/s/ Kevin Little

    By:  

/s/ Kevin Little

Name:  

Kevin Little

    Name:  

Kevin Little

Its:  

President

    Its:  

President

INTELISTAF PARTNERS NO. 2, LLC,

as Loan Party

   

INTELISTAF HEALTHCARE MANAGEMENT, L.P.,

as Loan Party

   

By:

  Intelistaf Partners No. 1, LLC, its General Partner By:  

/s/ Kevin Little

    By:  

/s/ Kevin Little

Name:  

Kevin Little

    Name:  

Kevin Little

Its:  

President

    Its:  

President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION,

   

CIFC FUNDING 2006 - I, LTD.

CIFC FUNDING 2006 - II, LTD.,

as Agent and a Lender

    as a Lender By:  

/s/ Ryan Guenin

   

By:

 

/s/ Steve Vaccaro

Name:  

Ryan Guenin

   

Name:

 

Steve Vaccaro

Title:  

Duly Authorized Signatory

    Title:  

Co-Chief Investment Officer

GE BUSINESS FINANCIAL SERVICES, INC., F/K/A     HEWLETT PACKARD FINANCIAL
SERVICES, INC.,

Merrill Lynch Business Financial Services, Inc.,

as a Lender

    as a Lender By:  

/s/ Ryan Guenin

    By:  

/s/ Richard Olson

Name:  

Ryan Guenin

    Name:  

Richard Olson

Title:  

Duly Authorized Signatory

    Title:  

CFO

 

BANK OF AMERICA, N.A.,    

GARRISON CREDIT INVESTMENTS I, LLC,

as a Lender     as a Lender By:  

/s/ Sophia Taylor

    By:  

/s/ Joseph Tansey

Name:  

Sophia Taylor

    Name:  

Joseph Tansey

Title:  

Senior Vice President

    Title:  

Co-President

FIRSTLIGHT FUNDING I, LTD.,     as a Lender     By:  

/s/ Melissa Marano

      Name:  

Melissa Marano

      Title:  

Authorized Signatory

     

SIGNATURE PAGE TO FORBEARANCE AGREEMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A (Specified Defaults)

I. Current Defaults

1. Event of Default arising under Section 9.1(c) of the Credit Agreement as a
result of the failure of Holdings to comply with the Minimum Consolidated Fixed
Charge Coverage Ratio financial covenant set forth in Section 5.2 of the Credit
Agreement for the twelve consecutive Fiscal Month period ending October 25,
2009.

2. Event of Default arising under Section 9.1(c) of the Credit Agreement as a
result of the failure of Holdings to comply with the Minimum Consolidated EBITDA
financial covenant set forth in Section 5.4 of the Credit Agreement for the
fiscal period ending October 25, 2009.

II. Anticipated Defaults

1. Events of Default arising under Section 9.1(c) of the Credit Agreement as a
result of the failure of Holdings to comply with the Maximum Consolidated
Leverage Ratio financial covenant set forth in Section 5.1 of the Credit
Agreement for each applicable twelve consecutive Fiscal Month period ending
after October 25, 2009 but before the termination of the Forbearance Period.

2. Events of Default arising under Section 9.1(c) of the Credit Agreement as a
result of the failure of Holdings to comply with the Minimum Consolidated Fixed
Charge Coverage Ratio financial covenant set forth in Section 5.2 of the Credit
Agreement for each applicable twelve consecutive Fiscal Month period ending
after October 25, 2009 but before the termination of the Forbearance Period.

3. Events of Default arising under Section 9.1(c) of the Credit Agreement as a
result of the failure of Holdings to comply with the Minimum Consolidated EBITDA
financial covenant set forth in Section 5.4 of the Credit Agreement for each
applicable fiscal period ending after October 25, 2009 but before the
termination of the Forbearance Period.

 

(i)